Quinn, P. J.
Plaintiff has petitioned for enforcement of its October 25, 1973 order against defendants.
In July of 1969, defendants, hereinafter employer, opened a restaurant in Detroit. October 16, *5981971, two representatives of Hotel and Restaurant Employees International Union distributed union organization materials and authorization cards to the employees. On this date, the restaurant was open 24 hours a day and employed 37 to 41 employees. A majority of the employees signed the authorization cards, and on or about October 27, 1971, the union sent employer a letter demanding recognition as exclusive bargaining agent for the employees. About the same date, the union petitioned for an election.
Employer did not respond to the union, although it knew of the unionization efforts as early as October 20, 1971. October 25, 1971, employer advertised in a Detroit newspaper for waitresses for the restaurant. October 26, 1971, employer closed the restaurant for repair of a ceiling smoke damaged early in September without notifying employees of the closing.
October 29, 1971, the union filed unfair labor practice charges against the employer. November 12, 1971, the restaurant was reopened but the midnight shift was eliminated. Only 15 employees were called back to work and eight new employees were hired.
Following a hearing on the unfair labor practice charges, the administrative law judge found that employer had engaged in unfair labor practices within the meaning of § 16(1), (3) and (6) of the labor relations and mediation act, MCLA 423.16; MSA 17.454(17). Based on these findings, the administrative law judge recommended that plaintiff issue an order requiring employer to (1) cease and desist from engaging in illegal activity; (2) reinstate employees who were discharged, with back pay; (3) take the affirmative action of bargaining with the union. The recommended order issued and plaintiff now seeks enforcement of that order.
*599Employer basically opposes enforcement on two grounds:
1. Insufficient evidence to support the commission’s findings of fact.
2. Neither the facts nor the statute justifies an order to bargain prior to an election.
Our review of the whole record discloses competent, material and substantial evidence that supports the findings of fact by plaintiff, Const 1963, art 6, § 28. Those fact findings justify an order to bargain prior to election. The question is, does the statute authorize such an order?
Research has disclosed no Michigan authority on this question; hence, we may look to federal case authority for a solution, Detroit Police Officers Association v City of Detroit, 391 Mich 44; 214 NW2d 803 (1974). NLRB v Gissel Packing Co, 395 US 575; 89 S Ct 1918; 23 L Ed 2d 547 (1969), is factually similar to the case before us. In Gissel, the Supreme Court upheld a bargaining order issued prior to election on the basis that the unfair labor practices there involved had a tendency to undermine the majority strength and impede the election process. The unfair labor practices of employer in the case at bar had the same tendency and the broad language:
" * * * an order requiring such person * * * to take such affirmative action * * * as will effectuate the policies of this act”,
found in MCLA 423.23(c); MSA 17.454(25)(c) authorizes the order which plaintiff now seeks to enforce.
An order of enforcement will issue, but without costs, a public question being involved.
McGregor, J., concurred.